         Case 2:12-cr-00632-BMS Document 52 Filed 01/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                                     :
                                                             : 12-cr-632-1
        v.                                                   :

                                                             :
                                                             :
JERMAINE TRIPPETT



                                      ORDER

BERLE M. SCHILLER, J.


              AND NOW, this 13th day of          January         , 2021, upon careful and

independent consideration of the Motion to Vacate, Set Aside, or Correct a Federal Sentence,

and after review of the Report and Recommendation of United States Magistrate Judge Jacob P.

Hart, IT IS ORDERED that:

              1. The Report and Recommendation is APPROVED and ADOPTED.

              2. The Motion for Section 2255 Relief is DENIED.

              3. There is no basis for the issuance of a certificate of appealability.




                                             BY THE COURT:



                                                /s/ Berle M. Schiller
                                             ___________________________
                                            BERLE M. SCHILLER, J.
